DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive. 
The applicant argues that prior arts of Huang et al. and Suzuki et al. does read on the claimed limitations since the prior art does not discloses wherein a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction are substantially equal to each other. The examiner respectfully disagrees. The phrase equal to each other and substantially equal to equal to each other do not have the same meaning. Substantially equal to equal to each other has a broader interpretation wherein one of ordinary skill in the art can reasonably broadly interpret the prior arts of Huang et al. and Suzuki et al. core structures that meets the limitations wherein a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction are substantially equal to each other. Accordingly, the rejection will remain in the office action. 
In regards to the applicant arguments wherein a length of the pulse transformer in a third direction substantially perpendicular to the first and second directions is smaller than the length of the pulse transformer in the first and second directions is not an inherent feature of the prior arts of Huang et al. and Suzuki et al. As previously stated in the rejection, since the structural make-up of Huang et al and Suzuki et al.  is similar to the applicant claimed invention which is clearly seen in the disclosure of the two prior arts it would be an inherent characteristic wherein a length of the pulse transformer of Huang et al in a third direction substantially perpendicular to the first and second directions is smaller than the length of the pulse transformer in the first and second directions. Accordingly, the rejection will remain in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



1.	Claims 1-2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 2013/0049914) in view of Asou et al. (US 2010/0109827)
Regarding claim 1, Huang et al. (figures 1-5 and para 0016-0022) discloses a drum core having a winding core (see figure 1), a first flange provided at one end of the winding core in a first direction (see figure 1), and a second flange provided at an other end of the winding core in the first direction (see figure 1); a plurality of the first electrodes provided in the first flange and arranged in a second direction substantially perpendicular to the first direction (see figure 1 and para 0017-0018); a plurality of second electrodes provided in the second flange and arranged in the second direction; (see figure 1 and para 0017-0018) and a plurality of wires wound around the winding core (see figures 1 and 3), wherein each of the wires has a first end connected to an associated one of the first electrodes and a second end connected to an associated one of the second electrodes (see figures 1 and 3),wherein a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction are substantially equal to each other (see figure 1), and wherein a length of the pulse transformer in a third direction substantially perpendicular to the first and second directions is smaller than the length of the pulse transformer in the first and second directions (see figure 1) Note: since the structural make-up of Huang et al is similar to the applicant claimed invention it would be an inherent characteristic wherein  a length of the pulse transformer of Huang et al in a third direction substantially perpendicular to the first and second directions is smaller than the length of the pulse transformer in the first and second directions.
Huang et al. does not expressly discloses wherein a first plurality and a second plurality of unequally spaced L-shaped terminal fittings in contact with a bottom surface and an outside side surface of each of the first flange and the
second flange, respectively.
Asou et al. (figure 1 and para 0048-0054) discloses a first plurality and a second plurality of unequally spaced L-shaped terminal fittings in contact with a bottom surface and an outside side surface of each of the first flange and the
second flange, respectively.
Accordingly, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the applicants invention to design as taught by Asou et al. to the inductive device of Huang et al. so as to allow for an increase in size of the surface mount pulse transformer to be suppressed.
Regarding claim 2, Huang et al. (figure 1) discloses a plate core (2) fixed to the first flange and the second flange in the third direction.
Regarding claim 18, Huang et al. (figures 1-5 and para 0016-0022) discloses
the claimed invention except for a difference between a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction is equal to or less than 100 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein a difference between a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction is equal to or less than 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the . 


2.	Claims 1-2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al.(US 2008/0309445) in view of Asou et al. (US 2010/0109827).
Regarding claim 1, Suzuki et al. (figures 1-3 and para 0040-0047) discloses a drum core having a winding core (see figures 1-2), a first flange provided at one end of the winding core in a first direction (see figures 1-2), and a second flange provided at an other end of the winding core in the first direction (see figures 1-2); a plurality of the first electrodes provided in the first flange and arranged in a second direction substantially perpendicular to the first direction (see figures 1-3 and para 0043-0044); a plurality of second electrodes provided in the second flange and arranged in the second direction; (see figures 1-3 and para 0043-0044) and a plurality of wires wound around the winding core (see figures 1 and 2), wherein each of the wires has a first end connected to an associated one of the first electrodes and a second end connected to an associated one of the second electrodes (see figures 1 and 2),wherein a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction are substantially equal to each other (see figure 1-2), and wherein a length of the pulse transformer in a third direction substantially perpendicular to the first and second directions is smaller than the length of the pulse transformer in the first and see figure 1) Note: since the structural make-up of Suzuki et al is similar to the applicant claimed invention it would be an inherent characteristic wherein  a length of the pulse transformer of Suzuki et al in a third direction substantially perpendicular to the first and second directions is smaller than the length of the pulse transformer in the first and second directions.
Suzuki et al. does not expressly discloses wherein a first plurality and a second plurality of unequally spaced L-shaped terminal fittings in contact with a bottom surface and an outside side surface of each of the first flange and the
second flange, respectively.
Asou et al. (figure 1 and para 0048-0054) discloses a first plurality and a second plurality of unequally spaced L-shaped terminal fittings in contact with a bottom surface and an outside side surface of each of the first flange and the
second flange, respectively.
Accordingly, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the applicants invention to design as taught by Asou et al. to the inductive device of Suzuki et al. so as to allow for an increase in size of the surface mount pulse transformer to be suppressed.
Regarding claim 2, Suzuki et al. (figure 1) discloses a plate core (10b) fixed to the first flange and the second flange in the third direction.
Regarding claim 18, Suzuki et al. (figures 1-3 and para 0040-0047) discloses
the claimed invention except for a difference between a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction is equal to or less than 100 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein a difference between a . 


3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 2013/0049914) in view of Asou et al. (US 2010/0109827) in further view of Iwase et al. (JP 2008-021878)(English translation)
Regarding claim 3, Huang et al. (figures 1-5 and para 0016-0022) discloses all the limitations as noted above but does not expressly discloses wherein the plate core has a square outer shape as viewed from the third direction.
Iwase et al.(figures 13a-13b) discloses wherein the plate core (63) has a square outer shape as viewed from the third direction.
Accordingly, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the applicants invention to design wherein the plate core has a square outer shape as viewed from the third direction as taught by Iwase et al to the inductive device of Huang et al. so as reduce manufacturing cost by saving valuable space on the printed circuit board since the inductive is more compact in a .

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 2013/0049914) in view of Asou et al. (US 2010/0109827) in further view of Azuma et al. (US 2010/0090790).
Regarding claim 4, Huang et al. (figures 1-5 and para 0016-0022) discloses all the limitations as noted above but does not expressly discloses wherein a sum of thicknesses of the drum core and the plate core in the third direction is smaller than the length of the drum core in the first and second directions.
Azuma et al.(figures 9a-9b and para 0065) discloses wherein a sum of thicknesses of the drum core and the plate core in the third direction is smaller than the length of the drum core in the first and second directions.
Accordingly, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the applicants invention to design a sum of thicknesses of the drum core and the plate core in the third direction is smaller than the length of the drum core in the first and second directions as taught by Azuma et al to the inductive device of Huang et al. so as to reduce manufacturing cost by saving valuable space on the printed circuit board since the inductive is more compact in a square shape. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 2013/0049914) in view of Asou et al. (US 2010/0109827) in further view of Suzuki et al. (US 2004/0263285).
Regarding claim 5, Huang et al. (figures 1-5 and para 0016-0022) discloses all the limitations as noted above but does not expressly discloses wherein each of the first and second flanges has a first surface extending in the first and second directions,
wherein the first surface has a lower area and an upper area protruding from the lower area, and wherein each of the plurality of first and second electrodes has a first section covering the upper surface of the first surface.
Suzuki et al. (figure 1 and para 0038-0039) discloses wherein each of the first and second flanges has a first surface extending in the first and second directions (see figure 1),
wherein the first surface has a lower area (18) and an upper area (20a) protruding from the lower area (see figure 1), and wherein each of the plurality of first and second electrodes has a first section covering the upper surface of the first surface (see figure 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the applicants invention to design wherein each of the first and second flanges has a first surface extending in the first and second directions,
wherein the first surface has a lower area and an upper area protruding from the lower area, and wherein each of the plurality of first and second electrodes has a first section covering the upper surface of the first surface as taught by Azuma et al to the inductive 
Regarding claim 6, Suzuki et al. (figure 1) discloses wherein each of the plurality of first and second electrodes further has a second section covering the lower surface of the first surface.

6.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(US 2013/0049914).
Regarding claim 19, Huang et al. (figures 1-5 and para 0016-0022) discloses a drum core having a winding core (see figure 1), a first flange provided at one end of the winding core in a first direction (see figure 1), and a second flange provided at an other end of the winding core in the first direction (see figure 1); a plurality of the first electrodes provided in the first flange and arranged in a second direction substantially perpendicular to the first direction (see figure 1 and para 0017-0018); a plurality of second electrodes provided in the second flange and arranged in the second direction; (see figure 1 and para 0017-0018) and a plurality of wires wound around the winding core (see figures 1 and 3), wherein each of the wires has a first end connected to an associated one of the first electrodes and a second end connected to an associated one of the second electrodes (see figures 1 and 3).
 Huang et al. (figures 1-5 and para 0016-0022) discloses the claimed invention except for a difference between a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction is equal to or less than 100 µm.  It would have been obvious to one having ordinary skill in the art at the time 
Regarding claim 20, Huang et al. (figures 1-5 and para 0016-0022) discloses the claimed invention except for wherein the different is equal to or less than 10% of the lengths of the pulse transformer in the first and second directions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein the different is equal to or less than 10% of the lengths of the pulse transformer in the first and second directions., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such as to keep the inductive device small and compact which will save in production cost since more available space for other electronic components may be implemented on the printed circuit board. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al.(US 2008/0309445).
Regarding claim 19, Suzuki et al. (figures 1-3 and para 0040-0047) discloses a drum core having a winding core (see figures 1-2), a first flange provided at one end of the winding core in a first direction (see figures 1-2), and a second flange provided at an other end of the winding core in the first direction (see figures 1-2); a plurality of the first electrodes provided in the first flange and arranged in a second direction substantially perpendicular to the first direction (see figures 1-3 and para 0043-0044); a plurality of second electrodes provided in the second flange and arranged in the second direction; (see figures 1-3 and para 0043-0044) and a plurality of wires wound around the winding core (see figures 1 and 2), wherein each of the wires has a first end connected to an associated one of the first electrodes and a second end connected to an associated one of the second electrodes (see figures 1 and 2).
Suzuki et al. (figures 1-3 and para 0040-0047) discloses the claimed invention except for a difference between a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction is equal to or less than 100 µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein a difference between a length of the pulse transformer in the first direction and a length of the pulse transformer in the second direction is equal to or less than 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such as to keep the inductive device small and compact which will save in production cost since more 

Regarding claim 20, Suzuki et al. (figures 1-3 and para 0040-0047) discloses the claimed invention except for wherein the different is equal to or less than 10% of the lengths of the pulse transformer in the first and second directions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design wherein wherein the different is equal to or less than 10% of the lengths of the pulse transformer in the first and second directions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such as to keep the inductive device small and compact which will save in production cost since more available space for other electronic components may be implemented on the printed circuit board. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 


Allowable Subject Matter
2.	Claims 7-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a plurality of wires wound 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 8-10 are allowed because each claim is directly or indirectly dependent of independent claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RONALD HINSON/Primary Examiner, Art Unit 2837